 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDMagnolia Screw Products,Inc.and InternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW). Case7-CA-11975September15, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on April 30, 1975, by Interna-tionalUnion, United Automobile, Aerospace andAgriculturalImplementWorkersofAmerica(UAW), herein called the Union, and duly served onMagnolia Screw Products, Inc., herein called the Re-spondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 7, issued a complaint on May 15, 1975,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practic-es affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 17, 1975,following a Board election in Case 7-RC-12649 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about April 18, 1975, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 28 and June 3, 1975, respectively, Respondentfiled its answer and amended answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On June 6, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 13, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgment'Official notice is taken of therecordin the representationproceeding.Case 7-RC-12649,as the term"record" is defined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Serves 8,as amended. SeeLTV Electrosystems, Inc,166 NLRB 938 (1967),enfd 388 F2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v Penello,269 F.Supp. 573 (D.C. Va, 1967);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C A 7, 1968); Sec.9(d) of the NLRA.should not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and amended answer to the com-plaint and in its response to the Notice To ShowCause, the Respondent attacks the Union's represen-tative status and certification on the ground that itsobjections to the election were improperly overruledwithout a hearing.Our review of the record herein, including that inCase 7-RC-12469, reveals that in the election con-ducted by the Regional Director on November 8,1974, 21 votes were cast for, and 17 against, theUnion, with 1 ballot challenged. The Respondentfiled timely objections alleging, in substance, that theUnion (1) offered to waive initiation fees; (2) circu-lated false rumors about employee layoffs and dis-charge; (3) made promises of benefit; (4) coercivelyinterrogated employees; and (5) kept an unlawfulsurveillance list of employees. After investigation, theRegional Director on January 17, 1975, issued a Sup-plemental Decision on Objections and Certificationof Representative in which he overruled the objec-tions in their entirety and certified the Union. There-after, the Respondent filed a timely request for re-view of the Supplemental Decision. It argued that theRegional Director erred in finding that the objectionswere without merit and in refusing to hold a hearingthereon and it contended that the election should beset aside or alternatively a hearing be held on its ob-jections.On March 13, 1975, the Board denied theRespondent's request for review as it raised no sub-stantial issueswarranting review, thereby necessarilyfinding that no hearing was necessary.'It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-2Raub Supply Company,215 NLRB No. 75 (1974),Big Three Industries,Inc,214 NLRB No. 104 (1974).J SeePittsburghPlate Glass Co v N L R B.,313 U.S. 146, 162 (1941),Rules and Regulationsof theBoard,Secs 102,67(f) and102 69(c)220 NLRB No. 54 MAGNOLIASCREW PRODUCTS, INC.317ered or previously unavailable evidence, nor does itallege that any special circumstances4exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct.All full-time and regular part-time productionand maintenance employees, including shippingand receiving employees, quality control em-ployees and truckdrivers employed by the Em-ployer at its 32451 North Avis, MadisonHeights, Michigan facility; but excluding all of-fice clerical employees, professional employees,technical employees, guards and supervisors asdefined in the act.1.THE BUSINESS OF THE RESPONDENTRespondent, a Michigan corporation with an of-ficeand place of business at 32451 North Avis, Mad-isonHeights,Michigan, is engaged in the manufac-ture,sale, anddistribution of screw products andcold head products. During the calendar year endingDecember 31, 1974, a representative period, the Re-spondent, in the course and conduct of its businessoperations, manufactured, sold, and distributed at itsMadison Heights, Michigan, place of business, prod-ucts valuedin excessof $50,000, of which productsvaluedin excessof $50,000 were shipped from saidplace ofbusinessdirectly to points located outsidethe State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aero-space andAgriculturalImplementWorkers of Amer-ica (UAW),is a labor organizationwithin the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-4 In its response to the NoticeTo Show Cause,the Respondentcontendsthat thereare special circumstances warranting relitigation.We do notagree,as the special circumstances alleged relate to the same matters whichwere raised,considered,and resolved in the underlying representation caseand which the Respondent,in effect,seeks to relitigate in theinstant pro-ceeding.2. The certificationOn October 11, 1974, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 7 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on January 17, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act. TheUnion was certified as the collective-bargaining rep-resentative of the employees in said unit on January17, 1975, and the Union continues to be such exclu-sive representative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about April 14, 1975, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit and to pro-vide it with information concerning employees to fa-cilitate negotiations. Commencing on or about April18, 1975, and continuing at all times thereafter todate, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union asthe exclusive representative for collective bargainingof all employees in said unit and to provide the re-quested information.Accordingly, we find that the Respondent has,since April 18, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargainin good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Magnolia Screw Products, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union, United Automobile, Aero-spaceand AgriculturalImplementWorkers of Amer-ica (UAW), is a labor organization within the mean-ing of Section 2(5) of the Act.3.All full-time and regular part-time productionand maintenance employees, including shipping andreceiving employees, quality control employees andtruckdrivers employed by the Employer at its 32451North Avis, Madison Heights, Michigan facility; butexcluding all office clerical employees, professionalemployees, technical employees, guards and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act.4.Since January17, 1975,the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or aboutApril18, 1975, and atall times thereafter,to bargaincollectivelywith theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit and to provide theUnion with information concerning employees to fa-cilitate negotiations,Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7 ofthe Act,and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that Respondent Mag-nolia Screw Products, Inc., Madison Heights, Michi-gan, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union,United Automobile, Aerospace and Agricultural Im-plementWorkers of America (UAW), as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time productionand maintenance employees, including shippingand receiving employees, quality control em-ployees and truckdrivers employed by the Em-ployer at its 32451 North Avis, MadisonHeights, Michigan facility; but excluding all of-fice clerical employees, professional employees,technical employees, guards and supervisors asdefined in the Act.(b)Refusing to provide the Union with informa-tion concerning employees to facilitate negotiations. MAGNOLIA SCREW PRODUCTS, INC.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if such under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Madison Heights, Michigan, facili-ty, copies of the attached notice marked "Appen-dix." S Copies of said notice, on forms provided bythe Regional Director for Region 7, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered by any othermaterial.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX319NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Ameri-ca (UAW), as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL NOT refuse to provide the Union withinformation concerning employees to facilitatenegotiations.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingshipping and receiving employees, qualitycontrol employees and truckdrivers employedby the Employer at its 32451 North Avis,Madison Heights, Michigan facility; but ex-cluding all office clerical employees, profes-sional employees, technical employees, guardsand supervisors as defined in the Act.MAGNOLIA SCREW PRODUCTS, INC.